Mr. Justice Aldrey
delivered the opinion of the court.
An action of unlawful detainer was prosecuted in the District Court of Gruayama by Mike O’Rourke against Eugenio Pacheco wherein the demurrer filed by the defendant was overruled and the complaint sustained. Eugenio Pacheco was adjudged to vacate the premises involved in the suit within the period of 20 days or be forcibly ejected and, further, to pay to the plaintiff $300 for the damages claimed and the costs.
Prom this judgment an appeal was taken by the defendant and a transcript of the record filed wherein we find no allegations other than the complaint and the demurrer filed by the defendant, for which reason we shall consider only the question of whether the complaint contains the defects alleged in the demurrer. Consequently, we shall state substantially the facts alleged in the complaint which was filed on May 8 of this year.
Mike O’Rourke, the plaintiff, alleged that by a public deed of April 20 last, he bought of Carmen López Navarro and her husband the country property described which, at the time of the sale, was subject to a private contract of lease made between the vendor and the defendant Eugenio Pacheco, clause 9 of which contract stipulated that in case of sale the lessee would be preferred to any other buyer at a like price, but that if Pacheco should not have the means to *945purchase this would not obstruct the sale and the contract of lease would he rescinded, the improvements made by Pacheco to be paid for according to appraisal by experts; that when the plaintiff bought the property the conformity of the lessee had been obtained in writing and the owner had taken the steps necessary for the appraisement of the improvement^ that might exist, • although this was ineffectual because the defendant refused to consent to the appraisal; that after the defendant was notified of the purchase made by the plaintiff, and had been required by the latter on April 22 to vacate the premises he not only refused to do so but destroyed trees thereon, in contravention of the lease made with the former owner; that on the 28th of the same month he was again required to cease committing waste upon the property and was advised that if he did not give up the property he would have to pay $100 per month for the same as long as he continued in possession thereof, notwithstanding which notice and the fact that the 4th of May, the day on which he should have made payment in accordance with the lease existing at the time of the sale, had passed he had made no payment whatever to the plaintff; that the refusal of the defendant to give up the property and the waste committed by him thereon had caused the plaintiff damages to the amount of more than' $300, for which reasons he concludes with the prayer that the action of unlawful detainer be sustained, that the defendant be ordered to vacate the premises and adjudged to pay the plaintiff $300 for damages, and the costs.
The demurrer filed by the defendant was based on the following grounds: 1. That the complaint did not state facts sufficient to constitute a cause of action of unlawful detainer. 2. That the court had no jurisdiction over the subject matter. 3. That the complaint is ambiguous, unintelligible and uncertain. The reasons for the last two grounds given by the defendant in support of his demurrer were also stated.
There is no question that under section 1474 of the Civil *946Code the purchaser of a leased estate has a perfect right to terminate the lease in force at the time of making the purchase except in the two instances therein specified, neither of which is alleged in the complaint. Therefore under this provision of law, if the action of unlawful detainer is founded on the purchase of the property by the plaintiff, the contention cannot he sustained that the complaint does not state facts sufficient to constitute a cause of action, nor that the district court has no jurisdiction, because the moment the purchase is made by the plaintiff the defendant ceases to have possession as lessee of the purchaser, his possession being then tantamount to a tenancy by sufferance; and when the action of unlawful detainer is thus founded the district court has jurisdiction to determine it. — Unlawful Detainer Act, approved March 9, 1905, and judgment rendered in the case, of Sosa v. Río Grande Agrícola Company, Limited, 17 P. R. R., 1106.
However the difficulty in this case consists in determining -whether the complaint of unlawful detainer is based on tenancy by sufferance, which is derived from the right which the law confers on the purchaser to terminate the lease in tforce at the time of his purchase, or whether it is based on the nonpayment of the rent stipulated in the lease prior to the bargain and sale.
Although the action seems to be founded on tenancy by sufferánce, yet the plaintiff in the sixth allegation of his complaint made the following statement* * notwithstanding which he continued in possession of the estate; and although the 4th of the present month, when under the terms of the lease existing at the time of the sale he should have made payment has passed, he has made to the plaintiff no payment whatever.”
This allegation is unnecessary if the complaint is based on tenancy by sufferance and, having been made, raises, a doubt as to whether the action was not instituted because the defendant had hot paid to the plaintiff the amount which he *947should have paid in accordance with the lease existing prior to the sale. This donbt is of great importance in this case because if this should be the ground of the complaint the allegation that the lease price exceeded $1,000 a year, which is essential to give the district court jurisdiction, would be lacking. The contention that the complaint is uncertain appears clearly and must be sustained.
Furthermore, in this action of unlawful detainer an action to recover $300 damages is also exercised, which is not proper in special proceedings established by law solely for the purpose of providing for the action of unlawful detainer, the only object of which is to recover possession held by any person either by sufferance or after having violated his obligations as lessee.—Puig v. Soto, March 13, 1912.
For the reasons stated the judgment appealed from should be reversed and the demurrer, on the ground that the com-' plaint is uncertain, sustained, permission being given to the plaintiff to amend the same.

Reversed and the trial court directed to allow the plaintiff to amend the complaint.

• Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.